Citation Nr: 1529734	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation for service-connected left rhomboid strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1991 to October 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Evidence has been received subsequent to the final consideration of the claim by the RO.  However, the Veteran provided a June 2015 waiver of RO consideration of that evidence; the Board may consider the appeal.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The symptoms of the Veteran's left rhomboid strain, a muscle disability affecting a Group II muscle, more nearly approximate moderate muscle injury, including particularly pain and a lowered threshold of fatigue.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no more, for left rhomboid strain have been met throughout the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5302 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2015, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in December 2008 prior to the initial adjudication of his claim in July 2009.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  In May 2009 and July 2010, VA provided the Veteran with medical examinations with respect to his service-connected muscles injuries of the left shoulder region (including the rhomboid strain now on appeal), and obtained a January 2011 addendum opinion with respect to his rhomboid muscle strain.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged that the examinations or resulting opinions were inadequate.  Although the available examinations are not current, the Veteran noted at his hearing that there are extensive treatment records from VA that document the progression of his condition since that time, and he has submitted those records.  He did not argue that an updated examination was necessary and the Board finds the evidence is sufficient to decide the merits of his claim.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required in this case.

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

Provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Initial Evaluation:  Left Rhomboid Strain

The Veteran is appealing the original assignment of a disability evaluation for left rhomboid strain following award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  While the assignment of separate evaluations for separate and distinct symptomatology is not precluded, it is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Veteran's left rhomboid strain is currently assigned a noncompensable rating under Diagnostic Code (DC) 5304, which pertains to injuries to Muscle Group IV (including: supraspinatus; infraspinatus and teres minor; subscapularis; coracobrachialis).  38 C.F.R. § 4.73 (2014).  However, disabilities resulting from injuries to Muscle Group II (including "rhomboid") are evaluated under Diagnostic Code (DC) 5302.  38 C.F.R. § 4.73 (2014).  The function of this group includes depression of arm from vertical overhead to hanging at side (pectoralis major II, latissimus dorsi and teres major) and downward rotation of scapula (pectoralis minor and rhomboid).  The Board finds that the Veteran's disability is more appropriately evaluated pursuant to Diagnostic Code 5302, since it expressly pertains to injuries of the rhomboid.  See Butts v. Brown, 5 Vet. App. 532, 538 (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case").

Under DC 5302, a noncompensable rating is warranted for slight disability.  A 20 percent rating is warranted for moderate disability of either side or for moderately severe disability of the non-dominant side.  A 30 percent rating is warranted for moderately severe disability of the dominant side or for a severe disability of the non-dominant side.  A 40 percent rating is warranted for a severe disability of the dominant side.

The Veteran is right handed, so the left rhomboid strain involves the non-dominant side.

The regulations applicable to muscle disabilities provide that a "slight" muscle disability consists of a simple wound of muscle without debridement or infection.  In such cases, service medical records typically show a superficial wound, with brief treatment and a return to duty.  The wound will have healed, with good functional results and none of the cardinal signs and symptoms listed in 38 C.F.R. § 4.56(c) which include:  loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  Objective findings typically include a minimal scar; no evidence of a fascial defect, atrophy, or impaired tonus; and no impairment of functioning or metallic fragments retained in the muscle tissue.  38 C.F.R. § 4.56(d)(1).

A "moderate" muscle disability consists of a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  In such cases, there will be a service department record or other evidence of in-service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings typically include entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles is shown by a through and through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints of this injury typically include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A "severe" muscle disability is a type of injury caused by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4).  History includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound, a record of consistent complaints of cardinal signs and symptoms of muscle disability, as defined by 38 C.F.R. § 4.56(c), which are worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Id.  Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and muscles swell and harden abnormally in contraction.  Id.

Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56.  If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electro diagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

Evidence and Analysis

As an initial matter, the Board acknowledges that the Veteran contends that his service-connected left rhomboid strain (also diagnosed as myofascial pain syndrome) warrants a higher initial evaluation and has carefully reviewed all the evidence, including his and others' lay statements regarding his symptoms.  However, in determining the actual degree of disability, medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinical significance of the frequency, severity, and duration of symptoms, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this lay Veteran are not competent evidence of the clinical significance of his symptoms.  Id.  Similarly, the Board is also incompetent to evaluate the clinical significance of the reported symptoms, in contrast to applying the rating criteria in light of the competent medical evidence.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").

The Veteran has testified that, due to his left rhomboid strain, he has constant pain rated as 7 on a 10 point scale which he has tried to treat with acupuncture, physical therapy, steroid shots, and pain medication (Tramadol).  See, e.g., March 2015 Board Hearing Tr. at p. 8.  

VA treatment records since the last VA examination document complaints of shoulder pain, most recently (other than by history) in an October 2014 VA Primary Care Nursing Note ("Currently having pain left shoulder location.  Describes the intensity of pain as 6.  Duration of pain is described as chronic, pain present 6 months or more.").  The treatment was pain medication with an assessment of:  "chronic pain - tramadol works, continue."  The record contains nearly identical notes from August 2013, April 2012, January 2012, and January 2011.  Otherwise, however, VA treatment records are silent with respect to complaints, evaluation, or treatment of the left rhomboid strain (also diagnosed as myofascial pain syndrome).

Significantly, the records do not specify the location of the pain and the Veteran is also service-connected for a left shoulder disability (supraspinatus tendinitis).  That separate disability is currently rated as 20 percent disabling based on limitation of motion, including as due to pain.  See, e.g., July 2011 Rating Decision (noting complaints of left shoulder pain and stiffness as well as some limitation of motion with pain after three repetitions when continuing an evaluation of 20 percent disabling).  The VA treatment records since 2011 also do not document the functional limitations, if any, associated with the chronic left shoulder pain.

In May 2009, the Veteran underwent a VA examination to evaluate his left rhomboid muscle strain.  The VA examiner noted onset in 2006 characterized by pain in the left rhomboid that had been intermittent with periods of remission.  The treatment had been medication (Tramadol) and acupuncture.  The symptoms noted included pain and increased fatigability, but no decreased coordination, no weakness, no uncertainty of movement, no flare-ups of muscle injury residuals, and no other symptoms.  The injury occurred while lifting boxes, so there was no penetration wound, scarring, nerve damage, tendon damage, or bone damage.  In addition, the examiner found no muscle herniation, loss of deep fascia or muscle substance, and no limitation of any joint due to the muscle injury.  The only other significant finding was tenderness to palpation of the left rhomboid muscle.  The examiner opined:  "No weakness or limitation of function due to the left rhomboid strain."  He also opined that the condition had no significant effect on the Veteran's occupation.

The Veteran underwent another relevant VA examination in July 2010.  That examiner diagnosed myofascial pain syndrome associated with the left rhomboid.  The examiner indicated the Veteran's report that the course since onset in 2006 had been progressively worse.  Current treatment was noted as medication, including capsaicin cream, lidocaine ointment, and Tramadol.  The response to treatment was fair.  The examiner documented shoulder symptoms of pain, stiffness, tenderness, and limitation of motion, but also specifically noted the absence of any deformity, giving way, instability, weakness, incoordination, locking episodes, effusions, flare-ups, or other symptoms.  The Veteran reported that the pain between his shoulder blades worsens with driving and that his sleep was affected by the pain.  Pain was noted to be 7 on the day of the examination with a range from 3-10 out of 10.  The Veteran reported that his pain was aggravated by lifting, lying on left side, and by constant or repetitive motion.  The condition had been treated by medication, physical therapy, acupuncture, and injections.

On physical examination, the VA physician noted tenderness at the left upper medial scapula border and over to spine extending from top medial aspect of scapulae to middle scapulae.  He noted the absence of any winging of the scapulae.  Reflexes, sensation, motor control, and strength were all noted as intact.  The Veteran's range of motion of the left shoulder was slightly limited (e.g. 150 degrees of flexion and 120 degrees of abduction rather than the normal 180 degrees) and the examiner noted objective evidence of pain with active motion.  The examiner indicated that the Veteran's myofascial pain syndrome (left rhomboid strain) had significant effects on his occupational function, including problems with lifting, carrying, and reaching due to pain.  The condition had some effect on the Veteran's activities of daily living, including a severe effect on sports, moderate effect on exercise, mild effects on chores, recreation, and driving, but no effect on shopping, traveling, feeding, bathing, dressing, toileting, or grooming.  The examiner indicated that the Veteran's myofascial pain syndrome (left rhomboid) was "not only...due to the left shoulder condition - it is the same thing with a different name."

Later, in January 2011, the examiner provided an addendum opinion to clarify that last statement:  "Myofascial pain syndrome is only related to left rhomboid strain.  Supraspinatus tendenitis [sic] and multidirectional instability are separate conditions from rhomboid strain and were not found on current exam."  The examiner also included an excerpt from a March 2008 VA orthopedic consult which indicated that the only problems the Veteran had were pain and muscle spasms with tenderness in the rhomboid area.

The record also contains both VA and private treatment records pre-dating the above-summarized VA examinations.  

Private treatment records documenting physical therapy in 2008 indicate that the Veteran had decreased shoulder strength as well as "tenderness and tightness in the left upper traps, subscapular, and rhomboid musculature that is temporarily relieved with STM and ultrasound."  See July 2008 Private Treatment Note.  Subsequent physical therapy notes indicate improvement in shoulder strength and decreased pain and note "decreased strength and muscular endurance in the deltoid and periscapular musculature."  See October 2008 Private Treatment Note.  

The Veteran also underwent physical therapy in 2010.  Records of that treatment document "moderate severe tight/restricted bilateral pec minor, major, mid traps and rhomboids, suboccipitals" with "spasms noted to the bilateral mid traps and rhomboids."  The physical therapist also noted "moderate/severe myofascial restrictions superficial to the suboccipitals, mid traps and rhomboids all bilaterally."  Decreased strength of the periscapular muscles was also noted.  See, e.g., June 2010 Physical Therapy Note.

As mentioned above, the Veteran's symptom of shoulder pain has been associated both with the service-connected supraspinatus tendinitis and with the left rhomboid strain.  Likewise, the medical evidence does not clearly distinguish the functional limitations associated solely with the left shoulder condition from those associated solely with the left rhomboid strain.  The Veteran has been assigned a separate, 20 percent rating for the disabling effects of his left shoulder condition (supraspinatus tendinitis).  The Board is acutely aware of the prohibition on pyramiding as found in the regulations and in court decisions.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262; see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004).  

However, the medical evidence, including particularly the January 2011 addendum opinion, establishes that the two conditions are distinct.  Moreover, the rating schedule explicitly contemplates granting separate ratings for disabilities affecting different muscle groups, notwithstanding that the different muscle groups may affect the same joint.  See 38 C.F.R. §§ 4.55 ("The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint.") and 4.73, DCs 5302 (rhomboid) and 5304 (supraspinatus).  Therefore, the Board must determine the appropriate rating, if any, for the medically distinct disability affecting the rhomboid muscle.

The Veteran, through his representative, has argued that the muscle injury is moderate.  See March 2015 Board Hearing Tr. at p. 12.  The Board agrees.  

Although the objective findings (e.g. no scar, no fascial defect) are consistent with a "slight" disability, a finding of slight disability is only warranted where "none of the cardinal signs and symptoms" are present.  38 C.F.R. § 4.56(c).  Those signs and symptoms include lowered threshold of fatigue and fatigue-pain.  Both fatigue and fatigue-induced pain have been found to be present, at least intermittently, with respect to the Veteran's rhomboid.  The muscle disability is more than slight.

A moderate muscle disability, as already noted, is warranted where there is "a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after average use."  The medical evidence of record supports finding a lowered threshold of fatigue, including increased pain while driving or otherwise actively engaging the muscle.  Giving the Veteran the benefit of the doubt, the Board finds assignment of a 20 percent rating corresponding to a moderate muscle disability under DC 5302 is warranted as the disability more closely approximates "moderate" severity than "slight" severity.

A finding of moderately severe disability would also result in a 20 percent rating, because the disability affects the Veteran's left (non-dominant) side.  See 38 C.F.R. § 4.73, DC 5302.  In any case, the medical evidence is against finding the disability is moderately severe.  There is no muscle scarring, there is no loss of deep fascia or muscle substance, and the evidence of record generally shows little, if any, difference in muscle strength or endurance "demonstrating positive evidence of impairment."  As discussed, the muscle disability does not have all of the characteristics of a muscle disability of moderate severity, but only more nearly approximates the "moderate" criteria.

Similarly, the Veteran's rhomboid muscle strain does not more closely approximate the criteria for finding a "severe" muscle disability.  Again, this is a strain rather than a penetration of the muscle tissue by a foreign object, consequently there is and was no scarring, debridement, infection, or bone damage.  While the Veteran has alleged and the record supports some limitations on his occupational functioning, the Board finds the limitations do not amount to an "inability to keep up with work requirements."  Rather, the most recent examination indicated lost time from work that, while perhaps more than normal, was not excessive.  It appears from the record that, currently, the Veteran is a stay at home father and, although he has to be careful playing with or picking up his children, his muscle injury does not prevent him from performing his tasks and would not prevent him from returning to his former occupation.  Likewise, the objective findings do not include any loss of deep fascia or muscle substance or other muscle abnormalities and tests of strength, endurance, and coordinated movements have not shown severe impairment of function.  See, generally, June 2010 VA Examination (noting "severe" impact on exercise, but otherwise indicating at most moderate effects on activities of daily living and recognizing significant occupational effects that were limited to lifting, carrying, and reaching).  The medical records indicate, at most, slight reduction in strength and endurance of the left as compared to the right and that medication has been effective in limiting the functional impairments.

The weight of the evidence supports finding that the symptoms and impairments associated with the Veteran's left rhomboid strain most closely approximate the 20 percent criteria based on a "moderate" muscle disability for entire period on appeal.  38 C.F.R. § 4.73, DC 5302 (2014); see also Gilbert, 1 Vet. App. at 53-56.  Therefore, entitlement to an initial evaluation of 20 percent, but no higher, for the Veteran's service-connected left rhomboid strain (also diagnosed as myofascial pain syndrome) is granted.

IV.  Entitlement to an Extraschedular Rating

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's left rhomboid strain with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

In making that finding, the Board notes that the VA examinations expressly addressed the schedular criteria and the assigned schedular rating is based on symptoms contemplated by the schedular criteria (e.g. pain and lowered threshold of fatigue).  The Veteran has complained that he has significant pain and decreased endurance due to the rhomboid strain.  As discussed above, these symptoms and their associated functional impacts were all considered in assigning the 20 percent rating.  A higher schedular rating was available, but the Board determined the criteria for that rating had not been met.  The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation and those symptoms are expressly contemplated by the relevant schedular criteria.

The Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  The functional impairments of the Veteran's service-connected disabilities (particularly those affecting shoulder function) overlap to a significant extent and are adequately compensated with the currently assigned schedular ratings.

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for his service-connected shoulder disability is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.

The Board recognizes that entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  However, the issue of employability has not been raised by the Veteran or by the record.  See March 2015 Board Hearing Tr. (failing to allege unemployability or to discuss facts which would support a finding of unemployability).  The Veteran was employed at his most recent VA examinations.  While the evidence indicates he is presently a stay-at-home father, the evidence does not indicate that this choice is in any way related to or dictated by his service-connected disabilities.





ORDER

Entitlement to an initial evaluation of 20 percent, but no higher, for the Veteran's service-connected left rhomboid strain (also diagnosed as myofascial pain syndrome) is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


